Citation Nr: 1524905	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include traumatic arthritis.

2.  Entitlement to service connection for a left ankle disability, to include traumatic arthritis and gout, to include as secondary to left leg disabilities.

3.  Entitlement to service connection for a right leg disability, to include degenerative arthritis of the right knee, to include as secondary to left leg disabilities.

4.  Entitlement to an initial rating in excess of 20 percent, an increased rating in excess of 20 percent from February 1, 2009, in excess of 40 percent from July 9, 2009, and in excess of 20 percent from July 21, 2011 for peripheral vascular disease, status post stenting popliteal artery aneurysm.

5.  Entitlement to an initial rating in excess of 10 percent for gout with arthritis, left lower extremity.

6.  Entitlement to an effective date prior to June 2, 2008 for an increased rating of 100 percent for major depression.

7.  Entitlement to an effective date prior to October 15, 2008, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

8.  Entitlement to a higher level of special monthly compensation.

9.  Entitlement to an effective date prior to June 2, 2008 and beyond January 31, 2009 for entitlement to special monthly compensation based on housebound criteria.

10.  Entitlement to an effective date prior to June 2, 2008 for eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

11.  Entitlement to an effective date prior to December 17, 2009 for the grant of service connection for gout with arthritis, left lower extremity.

12.  Revision of the evaluation of the Veteran's competency.

13.  Entitlement to service connection for memory loss and concentration deficit.

14.  Entitlement to service connection for muscle and joint pain.

15.  Entitlement to service connection for sleep disorder.

16.  Entitlement to service connection for chest pain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to October 1991.

These matters are before the Board of Veterans' Appeals (Board) from March 2008, July 2009, January 2012, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board will further address this in its discussion below with respect to the Veteran's claim for an effective date prior to June 2, 2008 for an increased rating for major depression, however, it finds that clarification is prudent.  Of note is the Veteran's May 2013 clear and unmistakable error claim with respect to the October 1991 rating decision assigning an initial evaluation of 30 percent.  The RO issued a November 2014 rating decision to which the Veteran has not yet submitted a notice of disagreement (NOD).  As a result, the Board is not referring this issue. 

The issues of entitlement to service connection for right leg, left hip, and left ankle disabilities were previously remanded by the Board in October 2012.

The RO issued an October 2014 rating decision denying revision on the evaluation of the Veteran's competency, and entitlement to service connection for memory loss and concentration,  muscle and joint pain, sleep disorder, and chest pain due to an undiagnosed illness.  The Veteran filed a timely Notice of Disagreement (NOD) in October 2014.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the October 2014 NOD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of the Veteran's competency, entitlement to service connection for a left ankle and right leg disability, memory loss and concentration,  muscle and joint pain, sleep disorder, and chest pain due to an undiagnosed illness, entitlement to an increased rating for gout with arthritis, left lower extremity and peripheral vascular disease, entitlement to an earlier effective date for special monthly compensation and eligibility to Dependents' Educational Assistance, and entitlement to an increased special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a left hip disability.

2.  The Veteran submitted an increased rating claim for major depression, which was received on June 2, 2008.

3.  The record shows that the Veteran was unemployable since October 2008 due to his service-connected disabilities.

4.  The Veteran submitted a June 13, 2007 service connection claim for a left leg condition, which ultimately resulted in the grant of service connection for gout with arthritis, lower left extremity.

5.  The first medical evidence of gout is a February 14, 2008 VA treatment record. 



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  The criteria for an effective date prior to June 2, 2008 for an increased rating for major depression have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2014).

3.  An effective date earlier than October 15, 2008, for an award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110, 5111 (West 2002); 38 C.F.R. § 3.400  (2014).

4.  The criteria for an effective date of February 14, 2008 for gout with arthritis, left lower extremity have been met. 38 U.S.C.A. §§ 5101 , 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1 , 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded the claim for entitlement to service connection for a left hip disability in October 2012.  

The Board's remand instructed the RO to: (1) schedule the Veteran for a VA examination for his claimed left hip disability; and (2) readjudicate the claim.

The Veteran was scheduled for and attended a December 2012 VA examination.  The RO readjudicated the claim in December 2012 and May 2012 Supplemental Statement of the Cases (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's service connection claim for a left hip condition, the Veteran was advised by an August 2007 letter of the evidence and information necessary to substantiate his service connection claim for a left hip condition, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the March rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

With regard to the other issues decided, VA provided pre-adjudication notice by letters dated in January and February 2009.  The Veteran was notified of the evidence needed to substantiate his claims for an earlier effective date and for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In addition, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for major depression, gout with arthritis left lower extremity, and entitlement to TDIU have already been granted, VA's notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA left hip examination in December 2012.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Entitlement to Service Connection for a Left Hip Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from a left hip condition, which is a result of his active duty military service, specifically a February 1989 in-service fall while climbing a fence.  At the time, the Veteran was diagnosed with a deep muscle contusion of the left leg.  The Veteran filed his claim in June 2008. 

As noted in the Board's November 2012 Remand, the Veteran was afforded an August 2009 VA examination to determine the etiology of his claimed left hip condition.  The examiner noted that pain in the left hip was present approximately 20 to 30 percent of the time, and was precipitated by weather change.  The examiner noted subjective pain throughout range of motion testing, although no objective signs of pain were noted.  The examiner states that x-ray studies revealed narrowing of the hip joint space.  Ultimately, the examiner diagnoses the Veteran with traumatic arthritis of the left hip.

The Veteran was next afforded a VA examination in January 2012.  There were no objective signs of pain upon range of motion testing and there was no functional loss after repetitive motion testing.  The examiner indicated that imaging studies of the left hip had been taken and there was no documentation of degenerative or traumatic arthritis.  The examiner diagnosed the Veteran with left hip pain.

Pursuant to the Board's November 2012 Remand, the Veteran was afforded another VA examination in December 2012.  The examiner noted the Veteran's diagnosed deep muscle contusion of the left leg while in service.  There was objective pain documented during range of motion testing at 90 degrees of flexion.  There was no pain on extension.  There was no additional loss of range of motion upon repetitive motion testing, however, functional loss was noted due to pain.  The examiner noted that diagnostic imaging was performed and there was no evidence of degenerative or traumatic arthritis.  The examiner noted the August 2009 x-rays and stated that the "osseous structures are intact and in proper anatomic alignment.  The articular surfaces and joint spaces are preserved.  Again noted are left inguinal surgical clips.  The soft tissues are otherwise unremarkable."  There was no acute fracture, dislocation, or significant change.  The examiner concluded that there was no evidence linking his left hip complaints to service.  The examiner explained that the Veteran points to the inguinal/groin region to indicate the location of his hip pain, and that this pain is likely related to his prior vascular procedure and the resulting surgical clips noted on x-ray.  The examiner further explained that the in-service diagnosed deep muscle contusion is "basically a bruise and would be expected to  heal.  There are no identifiable residuals at this time related to the remote contusion."

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  While the Board acknowledges the August 2009 diagnosis of traumatic arthritis, the evidence suggests, as documented in two subsequent VA examinations, that the Veteran does not have any form of arthritis or any identifiable disability of the left hip.  Diagnostic testing was performed at both the January and December 2012 VA examinations.  The December 2012 VA examiner compared current findings to those x-rays taken in August 2009, and still concluded that the Veteran does not have a left hip disability, to include the previously diagnosed traumatic arthritis.  In short, while the Veteran has been previously diagnosed with traumatic arthritis of the left hip, specifically at the August 2009 VA examination, the preponderance of the medical evidence available, including the VA treatment records, the January 2012 VA examination, and the December 2012 VA examination, suggests that the Veteran does not have a current left hip disability.

As such, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a left hip condition must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

In reaching this conclusion, the Board has no reason to question that the Veteran experiences left hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a left hip disability is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has a left hip disability are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the weight of the medical evidence, including two medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).
In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a left hip disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.

IV.  Effective Date for Major Depression

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

The Veteran's Major Depression is currently assigned a 100 percent disability rating effective June 2, 2008.  Prior to that date, it was assigned an evaluation of 30 percent.

Diagnostic Code 9434 pertains specifically to the primary diagnosed disability in the Veteran's case (Major Depression). In any event, with the exception of eating disorders, all mental disorders including Major Depression are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

As mentioned, the Veteran was granted a 100 percent evaluation, the scheduler maximum, for major depression effective June 2, 2008 by the Board's November 2012 decision.  The effective date of June 2, 2008 was chosen by the RO as it was the date that the Veteran's increased rating claim for major depression was received by VA.  There is no evidence of an earlier increased rating claim.  While the date listed by the Veteran in the "Date Signed" box on the form may be earlier than June 2, 2008, pursuant to 38 C.F.R. § 3.400(b)(2)(i), the date of receipt will be used.  

The Board notes, that consistent with C.F.R. § 3.400(o)(2), if it is factually ascertainable that an increase in disability had occurred one year prior to that claim, that an increased evaluation is warranted extending back to that time.  In this case, that would be any time after June 2, 2007.  Here there is no medical evidence that supports a finding that an evaluation in excess of 30 percent for the period from June 2, 2007 to June 2, 2008 is warranted.  VA treatment records during this time period do not document any psychiatric symptoms and the Veteran has not submitted any relevant private treatment records for this time period, and thus it is not factually ascertainable that an increase in disability occurred during the one year prior to the Veteran's June 2, 2008 increased rating claim.

As such, the Board finds that the date of June 2, 2008 as an effective date for an increased evaluation of 100 percent for the Veteran's service-connected major depression is appropriate.  The Board is unable to assign an earlier effective date for this increased rating.  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

As briefly mentioned in the Introduction, if the Veteran seeks a higher rating prior to the date of receipt of his increased rating claim for major depression currently on appeal, he must file a CUE claim with respect to the findings of the February 1992 rating decision which granted service connection with a 30 percent evaluation or the subsequent February 2001 rating decision which continued the 30 percent evaluation.

The Veteran was notified of this possibility in an April 2013 letter by VA.  The Veteran filed a subsequent May 2013 CUE claim with respect to the February 1992 rating decision.  As previously discussed, the RO issued an October 2014 rating decision to which the Veteran has not filed a NOD.

V.  Effective Date for TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2013). 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b)

An award of TDIU is considered an award of an increased evaluation.  As such, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013).  The Board notes that the effective date may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

The Veteran currently has an effective date of October 15, 2008 for TDIU.  The Veteran filed a claim for TDIU in August 2008.  In this claim he provided no detail other than that his major depression had worsened.  He filed an additional formal claim in February 2009.  On this TDIU application, the Veteran states that the last time he worked was October 4, 2008.  He states that his major depression prevented him from working for any longer.  

The record also contains an October 9, 2008 letter from the Veteran's most recent employer that his employment was terminated effective October 9, 2008 as the Veteran's twelve weeks of Family Medical Leave has been exhausted.  A separate request for employment information completed by the Veteran's most recent employer listed October 14, 2008 as his last date of employment.

There is conflicting evidence as to the exact date of the Veteran's last date of employment, however, the evidence is consistent in that the Veteran's last day of employment was sometime in October 2008.  In this regard, the date of payment begins the first of the month following the effective date of the award.  38 C.F.R. § 3.31 (payment of monetary benefits based on original or increased awards of compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  Thus, regardless of whether the effective date of his TDIU is October 5, October 10, or October 15, 2008, no payment would be made for the period prior to November 1, 2008.  As the Veteran has already been paid the 100 percent rate based on an effective date in October 2008, no additional benefit would flow to the Veteran by awarding an effective date earlier in October 2008.  Here the evidence is clear that the Veteran was last employed in October 2008.  In order to clarify the conflicting evidence as to the exact date, a Remand may be necessary.  See Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant."); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As there is no indication that an effective date prior to October 2008 is warranted, a Remand for clarification would serve no useful purpose.  Likewise, a finding by the Board of an effective date of October 5, 2008 would make no difference with respect to the payment the Veteran has received.

With respect to 38 C.F.R. § 3.400(o)(2), the Board notes that the evidence decidedly does not show that it is factually ascertainable that the Veteran was unemployable as a result of his service-connected disabilities in the year prior to his August 2008 TDIU claim.  As discussed, the evidence shows that the Veteran was employed until sometime in October 2008.

The Board has no reason to doubt the Veteran's contentions with respect to his difficulty in maintaining employment prior to the current effective date.   Additionally, the Board recognizes the argument of the Veteran's representative in the November 2012 NOD with respect to an effective date of July 15, 2008 as the last date the Veteran actually worked before having to take family medical leave. However, the regulation governing TDIU authorizes an award of TDIU benefits only where a Veteran is unemployed as a result of service-connected disabilities.  As the Veteran was still employed until sometime in October 2008, despite being on family medical leave, an earlier effective date is not warranted.

VI.  Effective Date for Gout with Arthritis, Left Lower Extremity 

As previously discussed, the statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Here the Veteran filed his claim for service connection for a left leg condition, which later resulted in service connection for gout with arthritis, left lower extremity, on June 13, 2007.  The November 2012 rating decision implementing the Board's November 2012 grant of service connection for gout with arthritis, left lower extremity awarded an effective date of December 17, 2009.  The RO awarded this effective date as it stated it was the earliest date medical evidence confirmed the disability exists.  However, after review of the record, gout of the left leg was first diagnosed in a February 14, 2008 VA treatment record.  As a result, the Board finds that pursuant to 38 C.F.R. § 3.400(b)(2)(i), the effective date is February 14, 2008, the later of the date the claim was filed and the date entitlement arose.


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to an effective date prior to June 2, 2008 for an increased rating of 100 percent for major depression is denied.

Entitlement to an effective date prior to October 15, 2008, for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.

Entitlement to an effective date of February 14, 2008 for the grant of service connection for gout with arthritis, left lower extremity is granted.



REMAND

Service Connection Left Ankle and Increase Rating for Gout

With respect to the Veteran's claim for entitlement to service connection for a left ankle disability and an increased rating for gout, the Board finds that remand for a new examination is necessary in both instances.  While the Board acknowledges that the December 2012 VA examiner concluded that there was no left ankle disability, the Board finds that due to the complexity of the Veteran's medical issues associated with his left leg, clarification is needed.  The examiner did note decreased range of motion, but attributed this to swelling due to venous insufficiency.  It is unclear, however, to what degree this may be due to the Veteran's service-connected gout.  Upon remand, the examiner should distinguish between the Veteran's claimed left ankle condition and his service-connected gout with arthritis, and in addition diagnose any existing left ankle disability.

In addition, the Board notes that due to the award of an earlier effective date for service connection for gout with arthritis, left lower extremity, the issue of entitlement to an increased rating for gout must be remanded regardless of whether a new examination is necessary in order for the Agency of Original Jurisdiction to have the first opportunity to rate the new period of service connection awarded in this decision. 

Service Connection Right Leg

The December 2012 VA examiner diagnosed degenerative joint disease of the right knee.  As noted by the Veteran's representative in a June 2014 statement, the examiner did not provide an opinion as to whether the Veteran's currently diagnosed right knee disability is secondary to his service-connected gout with arthritis of the left low extremity or his service-connected peripheral vascular disease, status post stenting popliteal artery aneurysm.  As such, a new examination is necessary in order to provide the necessary opinion as to secondary service connection.

Increased Rating Peripheral Vascular Disease 

The Board finds that remand for a new examination is necessary in order to properly rate this disability.  There is conflicting evidence of record as to whether this disability should be properly rated under diagnostic code 7111 or 7112.  38 C.F.R. § 4.104.  After award of service connection, the RO originally rated this disability under diagnostic code 7111, aneurysm, any large artery.  However, at the Veteran's most recent VA examination for this condition in January 2012, the examiner noted that it was an aneurysm, any small artery.  This would be properly rated under diagnostic code 7112.  As such, the examiner did not provide the necessary criteria for an evaluation under 7111.  Rather, he provided information relevant to rating under 7112.  The examiner stated that the Veteran's condition was symptomatic and that the symptoms included chronic pain, swelling, and stiffness left groin.  

The Board finds that remand is necessary in order to clarify whether the Veteran's condition is related to a large aneurysm or small aneurysm, so that it may be properly evaluated.  In addition, even if the Board were to rate it according to diagnostic code 7111, this last examination would be inadequate as it does not provide the necessary rating criteria.  If the Board were to determine to rate it under diagnostic code 7112, remand for a new examination would still be necessary in order for the examiner to provide a more elaborate description of the Veteran's symptoms, including the affected muscle group and/or degree of limitation of motion resulting from such symptoms.

The Other Issues on Remand

As resolution of the issues of entitlement to an earlier effective date for special monthly compensation, entitlement to an earlier effective date for eligibility to Dependents' Educational Assistance, and entitlement to an increased special monthly compensation are in part dependent upon adjudication of the service connection and increased rating claims on remand, the Board finds that these claims are inextricably intertwined.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the issues of the Veteran's competency, and entitlement to service connection for memory loss and concentration,  muscle and joint pain, sleep disorder, and chest pain due to an undiagnosed illness, a SOC was not issued with respect to the Veteran's claims.  The Veteran did submit an appropriate notice of disagreement (NOD) after the Otober 2014 rating decision.  As a SOC was not issued, the Board does not have jurisdiction over the matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claim regarding his competency, and his service connection claims for memory loss and concentration,  muscle and joint pain, sleep disorder, and chest pain due to an undiagnosed illness.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed. 

2.  Schedule the Veteran for a VA left ankle examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed left ankle condition.

If possible, the examiner should provide a specific diagnosis for any left ankle disability during the pendency of the appeal (from June 2008 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed left ankle disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left ankle disability is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left ankle disability was caused by, or is aggravated by any service connected disability, to include the Veteran's service-connected gout with arthritis of the left leg and peripheral vascular disease.

If any service-connected disability aggravates (i.e., permanently worsens) a left ankle disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.   

In the event a left ankle disability diagnosis is made, the examiner should distinguish the symptoms of such disability from the Veteran's other service-connected conditions of the left lower extremity.  

In the event a left ankle disability is not diagnosed, the examiner should elaborate as to why any relevant symptoms are not representative of a separate left ankle disability, but rather are due to his already service-connected conditions of the left lower extremity.

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's gout with arthritis, left lower left extremity.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should evaluate and discuss the severity of all complications of gout with arthritis of the left lower extremity that the Veteran experiences, to include, but not limited to any exacerbations, incapacitating episodes, weight loss and anemia resulting in severe impairment of health or severely incapacitating episodes, constitutional manifestations resulting in total incapacitation, or limitations in range of motion of the lower left extremity.

4.  Schedule the Veteran for a VA right knee/leg examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed right knee/leg condition.

If possible, the examiner should provide a specific diagnosis for any right knee/leg disability during the pendency of the appeal (from June 2008 to present).  The examiner should provide a medical opinion on the etiology of any diagnosed right knee/leg disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee/leg disability is causally or etiologically related to the Veteran's period of active service, including the Veteran's documented in-service right knee injury.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right knee/leg disability was caused by, or is aggravated by any service-connected disability, to include the Veteran's service-connected gout with arthritis of the left lower extremity and peripheral vascular disease.  
If any service-connected disability aggravates (i.e., permanently worsens) a right knee/leg disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  
5.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's peripheral vascular disease.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should clarify whether the Veteran's peripheral vascular disease resulted in an aneurysm from a large artery or a small artery.  Pursuant to this determination, the examiner should evaluate the Veteran's peripheral vascular disease in accordance with the appropriate criteria.

If the examiner determines that the aneurysm was of a large artery, the examiner should specifically evaluate the Veteran's disability in accordance with the criteria set forth by Diagnostic Code 7111.

If the examiner determines that the aneurysm was of a small artery, the examiner should specifically evaluate the Veteran's disability in accordance with the criteria set forth by Diagnostic Code 7112.  This would include (1) documentation of the muscle group affected by the disability under 38 C.F.R. § 4.73 and the severity of the limitation, (2) limitation of motion testing in the left lower extremity resulting from the Veteran's disability pursuant to any applicable diagnostic code under 38 C.F.R. § 4.71a, or (3) any other potentially relevant criteria as explained in the "Note" to Diagnostic Code 7112.

6.  The RO is free to undertake any additional development deemed necessary regarding the Veteran's claims.  After the requested records review and opinions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


